               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                           4:19CR3080

    vs.
                                                        ORDER
DANE HUNTER GIESCHEN,

                Defendant.



    IT IS ORDERED:

    1)    Government’s motion to continue, (Filing No. 28), is granted.

    2)    The evidentiary hearing on Defendant's motion to suppress, (Filing
          No. 23), will be held before the undersigned magistrate judge on
          January 8, 2020 at 9:00 a.m. in Courtroom #2, United States
          Courthouse, 100 Centennial Mall N., Lincoln, Nebraska. Two hours
          have been set aside for this hearing.



    November 26, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
